Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une el Juez Asociado Señor Hernández Denton.
Aunque sea sólo sucintamente, creo menester explicar porqué no estoy de acuerdo con el dictamen mayoritario en el caso de autos.
En lo esencial, la mayoría del Tribunal resuelve en su sentencia que los empleados despedidos en este caso no presentaron prueba suficiente para activar la presunción de discrimen que establece la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.). Sin embargo, de la propia sentencia de la mayoría del Tribunal surge un he-cho contundente que dicha mayoría no sopesó adecuadamente. Resulta que los empleados al ser despedí-*289dos tenían edades que fluctuaban entre 52 y 60 años. La edad promedio de los despedidos era de más de 55 años, lo que era marcadamente mayor que la edad promedio de 43 años que tenían todos los empleados del patrono para el año del despido en cuestión. Este dato es muy revelador. Permite presumir que el patrono incurrió en discrimen por razón de edad; es decir, apunta a que el confesado propó-sito que tuvo la empresa al despedir a los peticionarios, de reducir sus costos y aumentar así las ganancias, se llevó a cabo precisamente con respecto a los empleados de mayor edad de la empresa. Para mí ello es prueba suficiente para activar la presunción de la Ley Núm. 100, supra.
En mi criterio, la reorganización de una empresa para aumentar sus ganancias no puede descansar lícitamente en el despido de sus empleados de mayor edad. Ello atenta claramente contra el sentido y el propósito de la referida Ley Núm. 100. Por ello, al quedar establecido el hecho con-tundente mencionado en el párrafo anterior, se activó efec-tivamente la presunción de discrimen de la Ley Núm. 100, supra, y el patrono venía obligado a presentar prueba fe-haciente y preponderante de que no hubo tal discrimen. Cualquier otra interpretación de este asunto socava la in-tención que tuvo el legislador de proteger de modo especial a la clase trabajadora del país. No debe olvidarse que la citada Ley Núm. 100 no es una pieza legislativa ordinaria que este Tribunal pueda interpretar rutinariamente. Se trata de una legislación progresista y de avanzada, de arraigo constitucional, que formula una política pública fundamental de justicia social que debemos honrar.
Como la mayoría del Tribunal sustenta un punto de vista contrario al mío, yo disiento.